COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 ROSA H. ENRIQUEZ,                                                 No. 08-18-00095-CV
                                                 §
                               Appellant,                             Appeal from the
                                                 §
 V.                                                             County Court at Law No. 5
                                                 §
 GLORIA CALDERON AND SARA                                        of El Paso County, Texas
 LOPEZ,                                          §
                                                                   (TC# 2016DCV1154)
                               Appellees.        §


                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that Appellant, Rosa H. Enriquez, has failed to file her

brief or a motion for extension of time to file the brief, we dismiss the appeal for want of

prosecution.

       The Clerk of the Court notified Appellant that her brief was past due and no motion for

extension of time had been filed. The letter advised Appellant that the Court intended to dismiss

the appeal for want of prosecution unless Appellant responded within ten days and showed grounds

for continuing the appeal. See TEX.R.APP.P. 38.8(a)(1). Appellant has not filed the brief or an
extension motion, and she has not filed any response to the Court’s inquiry. Accordingly, we

dismiss the appeal for want of prosecution. See TEX.R.APP.P. 38.8(a)(1), 42.3(b), (c).



October 31, 2018
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                              -2-